Citation Nr: 1133397	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  09-06 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for major depressive disorder.

2.  Entitlement to an initial rating in excess of 20 percent for lumbar disc protrusion with S1 nerve root deficit.

3.  Entitlement to an initial rating in excess of 10 percent for chronic obstructive pulmonary disease.

4.  Entitlement to an initial rating in excess of 10 percent for right hip osteoarthritis.

5.  Entitlement to an initial rating in excess of 10 percent for left hip osteoarthritis.

6.  Entitlement to an initial compensable rating for right patellofemoral syndrome.

7.  Entitlement to an initial compensable rating for left patellofemoral syndrome.

8.  Entitlement to an initial compensable rating for right ankle sprain.

9.  Entitlement to an initial compensable rating for left ankle sprain.

10.  Entitlement to an initial compensable rating for gallstones.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from August 1986 to September 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2011, the Veteran testified during a hearing before the undersigned at the RO.  At that time, he submitted additional evidence with a waiver of RO review.  He also waived RO review of additional VA medical records to be associated with the claims file after the hearing.  The additional VA medical records were added to the claims file later that month.  The Board accepts all of the above evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After review, the Board observes that, with the exception of the gallstones claim, the RO failed to consider evidence of record pertinent to the appeal.  Additional evidence, including May 2009 and February 2010 VA examination reports on each of the disabilities on appeal, had been added to the claims file after the issuance of the March 2009 statement of the case (SOC).  However, the subsequent June 2010 supplemental statement of the case (SSOC) fails to address this important evidence (discussing either the May 2009 or February 2010 examination report but not both) and is therefore inadequate.  See 38 C.F.R. § 19.31(b)(3) (2010).  Thus, the RO must issue another SSOC that includes consideration of the above evidence.  

With respect to the gallstones, during the April 2011 Board hearing, the Veteran testified that he has had pain in the abdomen that may be due to his gallstones, as the pain is of the type described by others who have had them.  Laypeople are competent to describe observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As this disability may have worsened, the RO should afford him a VA examination to determine its current severity.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the current severity of his gallstones.  His claims file should be available to the examiner and reviewed in conjunction with the examination.  All appropriate tests should be conducted.  

The report should set forth all objective findings, particularly the current severity of symptoms.  The examiner should note whether the Veteran has attacks of gall bladder colic, and if he does, how frequently they occur.  The examiner should note whether the Veteran has gall bladder dyspepsia, confirmed by an x-ray.  

A complete rationale should be given for all opinions and conclusions.

2.  Thereafter, readjudicate the claims, with consideration of all of the evidence added to the claims file between the issuance of the March 2009 SOC and June 2010 SSOC, to specifically include the May 2009 and February 2010 VA examination reports.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

